Citation Nr: 0422203	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-21 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of right knee arthrotomy and 
lateral meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1965 to May 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned an initial evaluation of 10 
percent disabling; and granted service connection for 
residuals, status post arthropathy and lateral meniscectomy, 
right knee, and assigned an initial 10 percent evaluation.  
The veteran timely perfected an appeal of these 
determinations to the Board.  

On his December 1998 VA Form 9, the veteran requested a 
hearing before a member of the traveling section of the 
Board; however, the record shows that he cancelled his 
request in a June 2004 correspondence.  Thus, his request for 
a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  

On another matter, the Board observes that the record 
reasonably raises a claim of entitlement to service 
connection for right knee scar, associated with postoperative 
residuals of right knee arthrotomy and lateral meniscectomy.  
The RO has not developed or adjudicated this issue.  The 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

2.  The veteran's postoperative residuals of right knee 
arthrotomy and lateral meniscectomy are manifested by flexion 
limited to 120 degrees and extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for a 20 percent disability rating for 
postoperative residuals of right knee arthrotomy and lateral 
meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5259, 5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 [hereinafter VCAA] was enacted during 
the course of this appeal.  Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claims.  In an October 
2003 letter, VA informed the veteran and his representative 
of the information and evidence necessary to substantiate a 
claim for an increased rating.  Specifically, the letter 
asked the veteran to submit evidence that shows that his 
disabilities are worse than initially evaluated.  
Additionally, the veteran was provided with a copy of the 
appealed July 1997 Rating Decision, the August 1998 Statement 
of the Case and March 2004 Supplemental Statement of the 
Case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  Specifically, the 
documents contained the pertinent provisions of the VA's 
Schedule for Rating Disabilities, including the diagnostic 
codes and associated rating criteria.  See 38 C.F.R. Part 4 
(2003).  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, the October 
2003 letter asked the veteran to adequately identify any 
person or agency that has records pertinent to his claims, 
including medical records, so that VA could request those 
records on his behalf.  The letter also asked the veteran to 
inform VA of any additional information or evidence that 
might help support his claims.  Additionally, the letter 
informed the veteran that VA would obtain relevant records, 
including medical and employment records and records from any 
federal agencies.  Furthermore, the letter informed the 
veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claims.  
Additionally, in a June 2004 letter, VA provided the veteran 
with another opportunity to submit additional evidence 
concerning his appeal.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that VA has made reasonable efforts 
to inform the veteran that he could submit any information or 
evidence in support of his claims.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA medical examination reports, and assertions made 
by the veteran in support of his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  The 
Board acknowledges that the notice provided to the veteran in 
the October 2003 letter was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
claims in July 1997; however, the Board finds that any defect 
in the timing of the provision of notice was properly cured 
when the RO furnished the veteran the October 2003 letter, 
with subsequent re-adjudication of his claims in March 2004.  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable AOJ decision is 
harmless error.  Additionally, VA has obtained and associated 
with the claims file every piece of evidence that the veteran 
has identified.  Furthermore, the veteran has not contended 
that there is any outstanding record.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or its implementing regulations.  
Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard, 4 Vet. App. 
384.  

II.  General Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

III.  Initial Rating for Post-Traumatic Stress Disorder

Factual Background

Service personnel records show that the veteran served in the 
Republic of Vietnam.

The record contains reports from the Babylon Vet Center dated 
from November 1997 to August 1998 showing treatment for PTSD.  
Of particular note is a February 1997 report that revealed 
that the veteran had intrusive thoughts of Vietnam that occur 
regularly, particularly at work, that cause him to lose focus 
and concentration; nightmares; sleep disturbance; cycles of 
decreased energy; and efforts to avoid and reactivity to 
trauma stimuli.  He also stated that nothing excites him.  
The veteran did not have delusions, hallucinations, 
disorganized thinking, or suicidal or homicidal thoughts.  
The examiner made the following observations: neat 
appearance, friendly manner, above average intelligence, 
appropriate speech, oriented as to time, place and person, 
normal memory, appropriate affect, tense motor activity, and 
good judgment.

The veteran underwent a VA examination for PTSD in April 
1997.  He stated that he worked in a machine shop while he 
was in high school prior to his enlistment.  After his 
discharge, he went back to work for a few months with the 
machine shop and then started working for a railroad company 
a year after discharge.  He has been working for the railroad 
company for the past 27 years and has been working as a train 
dispatcher for the past 20 years.  He has been married twice, 
his first marriage lasting 19 years and producing 2 children, 
and his present marriage of 10 years.  The veteran used to 
drink 5 to 6 beers daily while working for the railroad 
company but has not drunk heavily for the past 10 years, and 
drinks only on occasion due to his stomach problems.

The veteran started having intrusive recollections of war 
events when he got a special duty assignment from his 
railroad company several years ago involving the coordination 
of movements of areas when accidents happened, like somebody 
committing suicide to being run over by a train.  The veteran 
was involved in a lot of suicides which precipitated seeing 
mangled bodies all over again that he saw in Vietnam.  He 
also started having recurrent nightmares about the woman that 
he shot in Vietnam and has dreamt of being dead and of being 
in heaven and someone telling him that someone wanted to meet 
him and seeing the woman as vividly as the day it happened.  
The veteran has become remorseful and feels guilty and keeps 
asking himself whether he should have not shot her, as she 
might have been an innocent civilian.  The veteran also has 
recurrent and intrusive recollections of the accident when 
the tanks fired into a house and killed the whole family and 
they were all innocent civilians.  He started going to the 
Vet Center in January 1997 and started having more 
recollections of previous war experiences which are upsetting 
for him.  He has become more isolated and has not ridden the 
train as he would not tolerate being around people.  He has 
become more short-tempered and irritable.  His sleeping 
pattern has always been erratic since Vietnam and he has 
difficulty concentrating.  He finds himself daydreaming at 
work, especially when there are reports of train accidents.  
The veteran related that at one time while investigating a 
train accident, he almost stepped on a foot that immediately 
brought him back to Vietnam.  Certain sounds like helicopter 
overhead would bring him back to Vietnam and would create a 
lot of anxiety.  He related that there was one time when a 
helicopter shot their tanks and this keeps recurring in his 
mind.  

The examiner observed that the veteran was an alert, oriented 
male who was pleasant and cooperative.  There was no evidence 
of hyperactivity or retardation.  Affect was within normal 
range.  Mood was euthymic.  There were no suicidal or 
homicidal ideas elicited.  Hallucinations, delusions and 
ideas of reference were not elicited.  Fund of knowledge and 
information was fair.  The veteran was able to do simple 
calculations, serial 7s.  Concentration and immediate recall 
were intact.  Judgment and insight were present.  The 
examiner advised the veteran to continue attending the Vet 
Center and Mental Health Clinic if he feels he needs further 
evaluation and treatment.  The examiner then diagnosed the 
veteran with PTSD on Axis I; degenerative joint disease, 
right knee, duodenal ulcer by history, GERD (gastroesophageal 
reflux disease) by history, status post appendectomy, and 
status post hernia repair on Axis III; psychosocial stressor 
- war experience on Axis IV; and a global assessment of 
functioning (GAF) score of 65, with 70 being the highest in 
the past year, on Axis V.  

At a January 1999 VA examination, the veteran stated that he 
had been working for the past 28 years at a railroad company 
where he has handled train accident bodies which reminded him 
of his combat trauma.  He has been married twice and lives 
with his second wife.  He denied alcohol or drug abuse.

The veteran complained of sleeping problems, poor 
concentration, depression, irritability, nightmares, 
flashbacks, guilty feelings, social isolation, intrusive 
thoughts of war, anxiety, poor performance at work, inability 
to handle stresses for many years, especially for the past 2 
years.  He was treated at the Vet Center from January 1997 to 
October 1998 for PTSD.

The examiner described the veteran as alert, oriented in 3 
spheres and coherent in speech.  The veteran's mood was 
dysphoric and anxious and he was restless.  The veteran 
denied hallucinations, delusions and suicidal or homicidal 
ideation.  His memory was fair but concentration was poor.  
Judgment was not disturbed.  The examiner diagnosed the 
veteran with chronic PTSD on Axis I; a history of duodenitis 
on Axis III; moderate to severe (psychosocial and / or 
environmental problems) on Axis IV; and a GAF score of 55 on 
Axis V.  The examiner also stated that the veteran was 
competent for pay purposes.

The veteran underwent another VA examination for PTSD in June 
2002.  He stated that he had not received treatment for PTSD 
since ending treatment at the Vet Center in 1998 when he was 
told that he had received maximum benefit from his therapy.  
He indicated that he would like to resume treatment at the 
Vet Center because of recurring anxiety and periods of 
depression.  He retired in May 2002, about 8 months after the 
September 11th attacks, which he says put him under a great 
deal of stress as the chief dispatcher on duty.  He lives 
with his second wife, with whom he indicates having a 
generally good relationship, and sees his children from his 
first marriage occasionally.  He generally chooses activities 
he can do alone (e.g., woodworking) but goes out occasionally 
with his wife.

The veteran complained of chronic insomnia, usually getting 
only about 4 or 5 hours of uninterrupted sleep a night, but 
he does not feel he is excessively fatigued during the day as 
a result.  He noted increasing irritation, poor concentration 
and anxiety about making decisions and feels that his combat 
experiences in Vietnam probably made him less able to recover 
from the stress of the World Trade Center attacks and their 
effect on his job.  He indicated nightmares about Vietnam 
several times per month, from which he wakes with anxiety.  
He felt that he has had more frequent intrusive memories and 
thoughts about his combat experiences since September 11th.  
He stated that he is relatively socially withdrawn, limiting 
most of his activities to those things he can do alone.  He 
reported periods of depression that last 4 or 5 days and that 
resolve spontaneously.  

The examiner noted that the veteran was a casually dressed 
and appropriately groomed, alert, oriented man.  The 
veteran's speech was spontaneous, relevant, and at normal 
rate and rhythm.  His thinking was logical, goal oriented, 
and without evidence of formal thought disorder.  He denied 
hallucinations and delusions.  His mood was neutral with 
congruent affect.  He denied panic attacks, obsessions and 
compulsions but noted anxiety in crowds that prevents him 
from going to some public places.  He denied suicidal or 
homicidal ideation, intent or plan.  He also denied alcohol 
or other substance dependence or abuse.  Judgment and insight 
were present.  The examiner stated that the veteran continued 
to meet the DSM-IV requirements for PTSD.  The examiner then 
diagnosed chronic PTSD on Axis I; military and recent job 
related stressors on Axis IV; and a GAF score of 59 on Axis 
V, reflecting moderate symptoms as noted above and impairment 
of social and occupational functioning (veteran is frequently 
irritated with others, engages in solitary activities much of 
the time, has anxiety about being in crowds, had to leave his 
job before he wanted to because he was unable to handle 
stress).  The examiner added that the veteran was competent 
to manage benefits in his own best interests.  

An October 23 VA examination report indicated that the 
veteran had no mental health treatment of any kind since the 
June 2002 VA examination.  He had considered returning to the 
Vet Center but felt that he might not be able to handle the 
service-related memories and depression he experienced in his 
initial therapy.  He is not taking any medications for 
anxiety, depression or insomnia.  He reported no remission of 
symptoms since his last examination.  He noted more frequent 
episodes of depression in the last year.  He indicated re-
experiencing symptoms associated with combat trauma at about 
the same intensity and frequency as at the last examination.  
He noted some difficulty related to his PTSD symptomatology 
adjusting to retirement.  

The veteran stated that his episodes of depression are time 
limited but sometimes last as long as a week.  He reported 
indifference to many routine activities and has difficulty 
concentrating (he finds it difficult to read, for example).  
He noted occasional nightmares about his military service, 
from which he wakes with considerable anxiety.  He stated 
that he usually remains anxious for the rest of the day when 
this happens.  He noted occasional irritability and feeling 
the need to prove himself right in arguments, especially in 
arguments about the war in Iraq.  He indicated continued 
discomfort in crowds and described pronounced anxiety when he 
must attend social gatherings.  He noted chronic insomnia, 
still getting only about 4 or 5 hours of unbroken sleep a 
night.  He stated that he is wakened not only by nightmares 
but also by pain in his knee.  

Since retiring in 2002, the veteran stated that he has had 
problems concentrating on tasks he used to find enjoyable 
(e.g., woodworking), and he has done very little to structure 
his time.  He and his wife own a condo in Florida and he 
believes he might join the Audubon Society if they move there 
permanently, but he has been unable to motivate himself to 
make a permanent move.  He indicated that his discomfort 
around others, problematic since his service in Vietnam, has 
caused him to withdraw socially since retiring, and he 
indicated increased depression when he spends too much time 
alone.  He reported no abuse of alcohol and no legal problems 
or assaultiveness since his last examination.

The examiner noted that the veteran was a casually dressed, 
appropriately groomed, alert man oriented in all spheres who 
made good eye contact and displayed behavior appropriate to 
the interview setting.  The veteran's mood was neutral with 
mood-congruent affect.  The veteran denied active suicidal 
ideation, although he reported sometimes feeling it would be 
convenient to die.  There was no impairment of communication 
or thought process: his thinking was logical, goal oriented, 
and without evidence of formal thought disorder.  Judgment 
and insight were present.  The veteran denied hallucinations 
and delusions.  Long- and short-term recall were grossly 
intact, and attention and concentration were moderately 
impaired.  He did not report panic attacks, phobias, 
obsessive thoughts, or rituals that interfere with 
functioning, although he indicated anxiety that leads to 
social withdrawal and avoidance of some social functions.  He 
reported chronic insomnia resulting in fatigue during the 
day.  He denied current substance dependence or abuse.  

The examiner stated that the veteran continued to meet DSM-IV 
criteria for PTSD.  The examiner stated that the veteran re-
experiences credible military stressors in nightmares and 
intrusive thoughts and memories.  He noted that the veteran 
described increased arousal (insomnia, mild irritability) and 
avoidance / numbing (veteran has little interest in most 
activities; he avoids reminders of his military service, 
including mental health treatment; he describes feelings of 
alienation and detachment).  The examiner stated that the 
veteran's episodes of depression appear at least as likely as 
not to be a progression of PTSD.  No psychometric testing was 
deemed necessary.  The examiner then diagnosed the veteran 
with chronic PTSD on Axis I; military stressors on Axis IV; 
and a GAF score of 59 on Axis V, reflecting episodes of 
depression and anxiety associated with memories of combat, 
some withdrawal, lack of interest in significant activities, 
impaired concentration, insomnia resulting in fatigue; and 
that the GAF was from 57 to 63 in the past year.  The 
examiner added that the veteran was competent to manage 
benefits in his own best interests.  

The record contains July 1998 statements from the veteran's 
spouse.  She stated, in essence, that the veteran suffers 
from chronic sleep disturbances due to nightmares about 
Vietnam, that he withdraws from family and friends, that he 
appears moody, and that he has frequent headaches. 

Lastly, the record contains the veteran's employment history 
of absenteeism from February 1997 to July 1998 showing 6 sick 
days, 7 personal days and numerous vacation days.  

Analysis

The veteran's PTSD was initially assigned a 10 percent rating 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2003).  Under 
that code, a 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

After carefully reviewing the record, the Board finds that a 
30 percent disability rating is warranted for the veteran's 
PTSD.  In this regard, the Board observes that the veteran's 
PTSD symptoms included depressed mood, anxiety, chronic sleep 
impairment, depression, flashbacks, intrusive thoughts of 
Vietnam, social isolation, loss of concentration, feelings of 
guilt, and irritability.  The Board acknowledges that the 
veteran retired in May 2002; however, the Board observes that 
the veteran worked for over 30 years after separation from 
service and became a chief dispatcher at his company, 
indicating only occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Additionally, the record showed that the veteran was 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation.  Moreover, the Board 
observes that the veteran has a generally good relationship 
with his current, second, wife of over 15 years and 
occasionally sees his children from his first marriage.  

In addition, the Board notes that the four VA examination 
reports of record assigned the veteran GAF scores of 65, 55, 
59 and 59, with estimates ranging from 57 to 70.  In this 
regard, the Board observes that a GAF score between 51 and 60 
indicates moderate symptoms or moderate difficulty in social 
or occupational functioning; and a GAF score between 61 and 
70 indicates some mild symptoms or some difficulty in social 
or occupational functioning, but generally functioning pretty 
well and having some meaningful interpersonal relationships.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Despite the discrepancy in GAF scores, the 
Board finds that the detailed findings made in all four VA 
examination reports more nearly approximate the criteria for 
a 30 percent disability rating under Diagnostic Code 9411.  
Thus, the Board finds the GAF scores between 61 and 70 to be 
more probative, and more reflective of the veteran's 
disability picture.  

The Board observes that a higher evaluation of 50 percent is 
not warranted as the veteran's PTSD is not reflective of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
frequently than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's PTSD was more than 30 percent 
disabling.  Thus, "staged ratings" are inapplicable to this 
case.

IV.  Initial Rating for Postoperative Residuals of Right Knee 
Arthrotomy and Lateral Meniscectomy

Factual Background

Service medical records showed that in November 1968 the 
veteran underwent an arthrotomy and lateral meniscectomy of 
the right knee without complication.  January and February 
1969 records revealed that the veteran had full range of 
motion of the right knee without effusion.  Additionally, an 
April 1969 separation examination report indicated a 4-inch 
scar on the right knee.

An April 1997 VA examination report showed that the veteran 
noted long-lasting improvement after the 1968 surgery on the 
right knee but in later years noted recurrence of swelling 
and pain.  The veteran stated that 10 years ago an 
orthopedist informed him that there was arthritis in that 
knee and that it was "shot."  He reported that for the past 
3 years he has noted increased swelling and pain waking him 
up at night along with difficulty ascending and descending 
stairs as well as occasional buckling.  He also reported 
difficulty at his job as a train dispatcher climbing on and 
off cars and walking the tracks.  The veteran also complained 
of limited movement and decreased strength about the knee.

Physical examination found flexion of the right knee to 135 
degrees and extension to -15 degrees.  There was a 1-inch 
discrepancy in thigh circumferences as measured 2 inches and 
4 inches proximal to the patella with the right being 
smaller.  There was a vertical scar over the lateral aspect 
of the right knee corresponding to the above referenced 
surgery.  Swelling and gross hypertrophic bony prominence 
were noted on the right knee.  Crepitus was present in both 
knees, more pronounced on the right.  The right knee was 
nontender.  McMurray test, anterior drawer sign and Lachman 
test were negative.  A January 1997 X-ray of the right knee 
revealed degenerative changes, most marked along the lateral 
compartment of the tibiofemoral joint space along with 
patellar and tibial spine spurring.  The examiner diagnosed 
the veteran with post-traumatic arthropathy, right knee.

An April 1997 VA outpatient treatment note showed range of 
motion of the right knee from 10 to 130 degrees with pain, 
crepitus, and lateral joint line tenderness.  The note also 
showed negative Lachman test and no effusion.  

An April 1998 VA outpatient note revealed flexion to 125 
degrees and extension to -5 degrees with no instability.

Of record are July 1998 statements from the veteran's spouse.  
Regarding the veteran's right knee, she stated, in essence, 
that his right knee has been continuously deteriorating, that 
he is unable to perform many household tasks, that he cannot 
climb up and down ladders, that he cannot kneel for any 
length of time, that he has difficulty descending stairs 
during cold and damp weather, and that he has lost time from 
work due to this disability.

At a January 1999 VA examination, the veteran complained of 
progressive pain and loss of strength and motion in the right 
knee.  Physical examination found flexion to 130 degrees and 
extension to -15 degrees.  There was 1/2 inch of right thigh 
muscle atrophy as measured 2 inches proximal to the patella, 
as well as swelling.  There was mild tenderness to palpation 
over the right knee at the medial infrapatellar area, and 
there was mild subpatellar crepitus.  Patellofemoral 
compression test was positive, but McMurray test, anterior 
drawer sign and Lachman test were negative.  April 1998 X-
rays showed tricompartmental osteoarthritis with suggestion 
of effusion and possible chondrocalcinosis at the medial 
meniscus or fibrous remnant of a previous meniscectomy.  The 
diagnosis was degenerative joint disease of the right knee.  

A July 2002 VA examination report revealed complaints of 
stiffness, decreased range of motion and pain with difficulty 
climbing stairs and ladders as well as from standing from a 
seated position.  The veteran also indicated an inability to 
kneel.  He stated that the pain interferes with his 
activities of daily living and that he had to retire early 
from his job with the railroad secondary to an inability to 
do the climbing and stepping off the cars as required by his 
job.  He added that his ability to walk is limited by pain to 
approximately one block.  The veteran stated that he has 
continuous pain of varying intensity, from 3 to 9 on a scale 
of 10, with the average being 7.  He also complained of 
retropatellar pain.  He denied locking but stated that he 
experienced episodes of buckling descending steps.  Lastly, 
the veteran stated that he had taken Celebrex and Vioxx for 
the pain and that he had a series of Synvisc injections in 
March 2001 without improvement.  

The veteran complained of pain his right knee on squatting 
and a crackling sensation.  Physical examination found no 
swelling, effusion or erythema.  There was a well-healed scar 
in the lateral parapatellar region measuring approximately 5 
cm.  On palpation, there was parapatellar tenderness, and 
tenderness of the lateral joint line.  There was atrophy of 
the vastus medialis obliquis on the right, and approximately 
3/4-inch atrophy of the right thigh as measured 3 inches 
above the medial femoral condyle.  The veteran had 120 
degrees of flexion with pain at extremes of flexion, and 
extension lacking approximately 10 degrees with pain on 
attempted extension.  No gross instability was noted and 
anterior drawer sign, Lachman test and McMurray test were 
negative.  X-rays revealed moderately severe tricompartmental 
degenerative joint disease of the right knee with spurring 
off of the condyles of the medial, lateral and patellofemoral 
compartments.  The diagnosis was moderately severe 
tricompartmental degenerative joint disease involving the 
medial, lateral and parellofemoral compartments with 
limitation of motion, and status post lateral meniscectomy of 
the right knee.

Most recently, an October 2003 VA examination report noted 
that the veteran's complaints were the same as those at the 
July 2002 VA examination with the addition of not being able 
to sleep on the right side because the pain wakes him up, and 
that the pain radiates proximally into the thigh at times.  
The report also indicated that, besides the pain, weakness, 
stiffness, swelling, instability of giving away, fatigability 
and lack of endurance mentioned at the 2002 examination, the 
veteran stated that he cannot lift his right leg that well 
any longer.  The veteran also stated that he always has to be 
cautious when doing things that require twisting and turning 
of his knee.  Additionally, he stated that flare-ups occur 
when he squats or kneels, which brings on a decreased range 
of motion, and they that happen approximately twice per 
month.  They are related to weather changes, and in those 
instances the veteran uses Vioxx with icing to alleviate the 
pain.  The veteran also had a second series of Synvisc 
injections without benefit in 2002.  The report stated that 
the result of the veteran's decreased ranges of motion 
impairs his daily activities of living.  

Upon physical examination, the veteran's range of motion of 
the right leg was between 5 and 120 degrees with pain when 
forced to additional flexion, and the pain then is 
approximately 7 out of 10.  There was no effusion or 
instability noted.  There was patellofemoral crepitus 1+.  
There was a 6-cm lateral scar parallel to the patella.  There 
was some para-articular fullness.  There was a palpable bony 
ridge on the medial aspect of the intra-articular joint which 
was tender.  There was pain when stressing the medial 
meniscus especially.  X-rays showed tricompartmental 
degenerative arthritis of the right knee with most advanced 
compartment being the lateral compartment.  The diagnosis was 
tricompartmental degenerative arthritis of the right knee 
with most advanced compartment being the lateral compartment.  

Analysis

The veteran's postoperative residuals of right knee 
arthrotomy and lateral meniscectomy were initially assigned a 
10 percent evaluation under Diagnostic Code 5259, 38 C.F.R. § 
4.71a (2003).  Under this code, a 10 percent evaluation is 
assigned for removal of semilunar cartilage that is 
symptomatic, and this is the maximum benefit allowed under 
the code.  Id.  

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 5259, his 
postoperative residuals of right knee arthrotomy and lateral 
meniscectomy must be rated by analogy under another 
Diagnostic Code in order to determine whether the increased 
rating sought on appeal should be granted.  Therefore, the 
Board next turns to the appropriateness of evaluating the 
veteran's service-connected postoperative residuals under 
Diagnostic Codes 5260 and 5261, which rate a veteran's 
disability based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2003); see also Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as 
it is supported by an explanation and evidence).

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; and for extension limited 
to 45 degrees, 50 percent.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the veteran's flexion of the right 
knee was limited to 120 to 135 degrees, which is reflective 
of a noncompensable evaluation under Diagnostic Code 5260.  
However, the Board observes that extension of the knee was 
limited to 5 to 15 degrees, which is reflective of an 
evaluation ranging from noncompensable to 20 percent 
disabling.  In light of the above, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that a 20 percent disability rating is warranted for the 
veteran's postoperative residuals of right knee arthrotomy 
and lateral meniscectomy under Diagnostic Code 5261.  In this 
regard, a higher rating of 30 percent is not warranted as the 
veteran's disability is not reflective of extension limited 
to 20 degrees.  The Board also notes that although his right 
knee disability is productive of significant pain and some 
functional impairment, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  Thus, given the range of motion findings recorded in 
the VA outpatient notes and VA examination reports, which are 
consistent with a noncompensable to a 20 percent evaluation 
under both Diagnostic Codes 5260 and 5261, a rating greater 
than 20 percent is not appropriate.  

The Board also observes that Diagnostic Code 5257 provides 
that a knee disability with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 when severe.  Although the veteran has 
complained of buckling of the right knee, there is no 
objective evidence supporting this assertion.  In this 
regard, the McMurray test, anterior drawer sign and Lachman 
test were all negative every time they were performed.  
Additionally, an April 1998 VAMC note and July 2002 and 
October 2003 VA examination reports indicated no 
instabilities of the knee.  Thus, the evidence of record does 
not currently reflect that instability of the right knee has 
been medically demonstrated.  Accordingly, a separate 
evaluation for the veteran's right knee disability under 
Diagnostic Code 5257 is not in order.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); see also VAOPGCPREC 9-
98 (Aug. 14, 1998).

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the knee, other knee impairment of 
recurrent subluxation or lateral instability, or impairment 
of the tibia and fibula, and in the absence of clinical 
evidence of disability comparable to knee ankylosis, other 
knee impairment of recurrent subluxation or lateral 
instability, or impairment of tibia or fibula, a rating 
greater than 20 percent is not warranted under Diagnostic 
Code 5256, 5257, or 5262.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's postoperative residuals of right 
knee arthrotomy and lateral meniscectomy were more than 20 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.



V.  Extraschedular Rating

Furthermore, the Board has considered whether the veteran's 
PTSD and right knee disability present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  While the Board acknowledges that the veteran's 
employment history from February 1997 to July 1998 indicated 
6 sick days, 7 personal days and numerous vacation days, the 
Board observes that the veteran has been able to maintain his 
position for over 30 years, that he has been able to become 
promoted to chief dispatcher, and that there has been no 
indication that his job was in jeopardy prior to his decision 
to retire.  Thus, the Board observes that the service-
connected disabilities in question have not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 30 percent for the veteran's 
PTSD, or in excess of 20 percent for the veteran's 
postoperative residuals of right knee arthrotomy and lateral 
meniscectomy.




ORDER

An initial 30 percent disability rating for post-traumatic 
stress disorder is granted, subject to the provisions 
governing the award of monetary benefits.

An initial 20 percent disability rating for postoperative 
residuals of right knee arthrotomy and lateral meniscectomy 
is granted, subject to the provisions governing the award of 
monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



